Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2020 has been entered.
 
Response to Amendment
The amendment filed on August 19, 2020 has been entered. Applicant’s amendments to claims have not overcome all the rejections previously set forth in the Final Office Action mailed May 29, 2020. Claims 1-20 remain pending in the current application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO2013-137283 with provided Espacenet machine translation) hereinafter Matsumoto in view of Diaz et al. (US PG Pub 2019/0145010) hereinafter Diaz.
As to claim 1, Matsumoto discloses a method for manufacturing a component in which walls surround a cavity and the cavity is accessible through at least one aperture formed in one of the walls (Matsumoto, Figs 7-17 which discloses a component with an internal cavity that has an aperture in at least one of the walls). Matsumoto discloses that the operation of the machine includes a powder layer forming step for forming the powder layer, and a solidified layer is formed by irradiating the powder layer with the light beam (Matsumoto, paragraph [0026]). Matsumoto discloses that the powder is arranged on the powder table is transferred to the modeling plate (Matsumoto, paragraph [0026]; See also Fig 1a and 1b where the modeling plate (21) matches a support inside a processing chamber (28)). Matsumoto discloses that the powder layer forming step and the solidified layer forming step are repeated until the thickness of the solidified layer reaches a predetermined thickness (Matsumoto, paragraph [0027]; See also Fig 1a and 1b where repeatedly forming layers meets the claim language of where walls 
Matsumoto discloses that the powder that did not contribute to the formation of the object is attached to the fluid path forming surface i.e. unsintered powder is attached to the fluid path surface (Matsumoto, paragraph [0031] where the unsintered powder attached to a fluid path surface is equivalent to powder particles that are connected to one another by sinter necks and/or fusible links and thereby Matsumoto is disclosing forming a porous structure within the cavity where the porous structure includes partially melted powder particles connected to each other by at least one fusible link as Matsumoto is disclosing the same method of forming an object – via additive manufacturing – and also notes that unsintered powder is attached to the fluid path surface; as this is being done using the same process as claimed, these must be partially melted particles connected by at least one fusible link). 
Matsumoto discloses a process of corroding the powder remaining on the path forming surface of the fluid path (Matsumoto, paragraph [0050]). Matsumoto’s corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]; In this case, an acidic liquid such as sulfuric acid is a liquid etchant as it is “corroding the powder”. Also, if an acidic liquid is “flowing” through the fluid path, the aperture must inherently be attached to a flushing device and the etchant is being fed to the cavity). As Matsumoto discloses the same process as claimed – feeding an etchant to the cavity – and Matsumoto discloses that the powder is corroded (Matsumoto, paragraph [0050]), Matsumoto is disclosing dissolving the fusible link to destroy the porous structure and form a smaller substructure.  See MPEP 2112.01(I) which notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As the only claimed process step is applying an etchant to the material in the cavity, Matsumoto discloses this step and therefore the claimed result must occur from that process.
Matsumoto discloses that the adhering powder is removed by flowing a fluid containing an abrasive as a turbulent flow in the fluid path (Matsumoto, paragraph [0031]). Since Matsumoto discloses that the corrosion treatment with an acidic liquid occurs prior to this polishing process involving the fluid containing abrasive (Matsumoto, paragraph [0050]), by flowing this fluid with abrasive through the fluid path, both the etchant and the dissolved powder particles are removed from the cavity.
However, Matsumoto does not explicitly disclose additively manufacturing an integral connector by melting the metallic powder with the energy beam, that the integral connector is linked to the connector, nor coupling the flushing device to the integral connector.
Diaz relates to a method for chemical processing an internal cavity of an additive manufactured (AM) metal workpiece, disclosed in which a connector is provided in fluid connection with the internal cavity and a chemical polishing solution is flowed through the connector and the internal cavity to process the internal cavity to a desired finish (Diaz, abstract). Diaz teaches that the connector is linked to the internal cavity via an aperture or hole (Diaz, Fig 1A and 1B). Diaz teaches coupling the flushing device to the connector (Diaz, Fig 5; see also Diaz, claim 1). Diaz teaches the connection fitting can be custom made by 3D printing, or any other machining or molding process, such that it conforms exactly to the shape of the irregular opening in the workpiece (Diaz, paragraph [0060]). Diaz teaches that this method makes a leak free tubing connection that carries the active chemistry through the cavity inlets and outlets openings of the workpiece (Diaz, paragraph [0029]). 
temporary ports may be manufactured as part of the AM process and may be removed once processing of the internal cavity is completed (Diaz, paragraph [0047]). Thereby Diaz is teaching forming an integral connector in the process chamber on the support as an integral portion of the component during additive manufacturing of the component as the other forms of attaching or sealing the port described, involving glue and other sealants, are only used if the process of creating a temporary port integrally is not possible or desirable (Diaz, paragraph [0047]). 
As both Matsumoto and Diaz relate to removing metal from internal cavities in additively manufactured parts, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a connector and couple it to the flushing device as a temporary port manufactured as a part of the AM process as taught by Diaz to the method of additively manufacturing a part as disclosed by Matsumoto as this would make a leak free tubing connection that carries the active chemistry through the cavity inlets and outlets openings of the workpiece (Diaz, paragraph [0030]). 
As a person of ordinary skill understands that any shape can be manufactured using additive manufacturing, it would have been obvious to one of ordinary skill in the art at the time of filing to additively manufacture the integral connector disclosed by Diaz to the additively manufactured part disclosed by Matsumoto, thereby combining prior art elements according to known methods to yield predictable results as this would create a connector that would not need to be separately added and to connect the aperture to the flushing device (See MPEP 2141(III)).


However, Matsumoto does disclose that its corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]). So something must be providing the energy to cause the acidic liquid to “flow.”
	Diaz teaches connecting an additively manufactured part to a circuit that contains a chemical polishing solution (Diaz, Fig 5). Diaz discloses that the polishing chemistry solution may be pumped from a chemical polishing solution bath through the inlet tubing using a pump (Diaz, paragraph [0076]; see also Diaz, Fig 5 where the pump is 36).
	As Matsumoto discloses an acid flowing through an internal cavity but does not disclose how this flow is accomplished, one of ordinary skill would naturally turn to the art to determine methods for application of the etchant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump and a circuit for recirculating the polishing liquid as taught by Diaz to the method of moving etchant through the internal cavity in Matsumoto thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141 III.

As to claim 7, Matsumoto discloses that its corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]; if the acidic liquid is flowing, it must be entering the cavity through one aperture and exiting from the other aperture). 

carbon dioxide laser, an Nd: YAG laser, a fiber laser, or an ultraviolet ray (Matsumoto, paragraph [0026]).

As to claim 10, Matsumoto discloses that the metal powder used in the invention is merely a powder mainly composed of iron-based powder, and may be nickel powder, nickel-based alloy powder, copper powder, copper-based alloy powder and graphite (Matsumoto, paragraph [0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto and Diaz as applied to claims 1, 4, 6-7, and 9-10 above, and further in view of Davis, Metals Handbook Desk Edition, Second Edition. ASM International, (1998) pg. 892-894 hereinafter Davis.
As to claim 3, Diaz discloses that after the desired finish is achieved, the connector is removed (Diaz, claim 42).
However Diaz does not explicitly disclose removing the connector by machining. 
Davis teaches that machining covers a large collection of manufacturing processes designed to remove unwanted material from a workpiece (Davis, pg. 892, left column, first paragraph). Davis teaches that machining is used to convert blocks of metal into desired shapes with size and finish specified to fulfill design requirements (Davis, pg. 892, left column, first paragraph). Among the many methods of machining disclosed by Davis, it teaches that abrasive processes such as grinding can remove material from a workpiece and produce close tolerance and finer surface finishes (Davis, pg. 892, left column, last paragraph through first paragraph of middle column).
.

Claims 5, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto and Diaz as applied to claims 1, 4, 6-7, and 9-10 above, and further in view of Morris et al. (US2015/0144496) hereinafter Morris.

	As to claim 5, Matsumoto discloses the method of claim 1, but does not disclose where the dissolved powder particles are collected in a filter of the flushing device.
	Morris relates to a method for manufacturing a component comprising an internal passage and formed by an additive manufacturing process (Morris, abstract). Morris notes that reduction of internal passage surface roughness presents a particular manufacturing challenge because of the general inaccessibility of the internal passage surfaces (Morris, paragraph [0006]).Morris teaches using electro-chemical micro-machining (ECMM) to reduce surface roughness of internal surfaces of DMLS-formed components, thereby forming an enhanced internal surface (Morris, paragraph [0026]). Morris teaches that the component is a positively charged anode flushed in the electrolytic solution and the electrolytic solution is cycled through the internal cooling passages during the ECMM process until the appropriate amount of material is removed. Morris teaches using a separator and a filter on the electrolyte solution recirculation line (Morris, paragraph [0049]; see also Morris Fig. 7). Morris teaches that this insures that 
	As Matsumoto is silent on removing particles from the acid solution and Morris teaches the removing particulate matter, it would have been obvious to one of ordinary skill in the art at the time of filing to add a filter to the flushing device as taught by Morris to the powder removal process disclosed in Matsumoto to remove particulate matter from the acidic solution, thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141 III.

	As to claim 8, Matsumoto does not explicitly disclose removing successively dissolved powder particles from a second cavity of the component nor plugging the apertures during the feeding of liquid etchant into the cavities. 
	Matsumoto does disclose removing dissolved particles from one cavity section. 
	Morris teaches using additive manufacturing to produce intermediate turbine components (Morris, paragraph [0041]). Morris teaches that these components can have multiple internal passages (Morris, paragraph [0041]; see also Morris Fig 5 which shows the internal passages (502)). 
	As Matsumoto discloses forming a fluid path and removing material by using an acidic solution and Morris teaches forming parts with multiple internal passages, it would have been obvious to one of ordinary skill in the art at the time of filing to add multiple internal passages as taught by Morris to the additive manufacturing process disclosed by Matsumoto and remove the material from them using acidic solution, thereby applying a known technique to improve similar methods in the same way, see MPEP 2141 III. 

	As both Diaz and Matsumoto relate to removing metal from internal cavities in additively manufactured parts, it would have been obvious to one of ordinary skill in the art at the time of filing to add a stopper (i.e. plug) to the apertures as taught by Diaz to the method of etching the internal cavities of additively manufactured parts as disclosed by Matsumoto, thereby preventing ingress of polishing solution and allowing the whole component to be processed in a processing bath (Diaz, paragraph [0125]).

	As to claim 14 and 15 which claim the method of making part of a gas turbine and the gas turbine component formed according to claim 1, Matsumoto merely discloses making a part with a cavity.
	However, Morris discloses making a gas turbine parts (Morris, paragraph [0030], see also Morris Fig 2). Morris discloses that turbine components, such as stator vanes, and other engine components such as fan components, compressor components, and combustion components, as well as other components can be made by the process (Morris, paragraph [0031]). Morris discloses that intermediate turbine components can have internal passages such as internal cooling passages (Morris, paragraph [0041]; see also Fig 5 where the passages are (502)).
	As Matsumoto generally discloses a method for making parts with fluid cavities and Morris discloses making gas turbine parts with internal passages, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the design of a gas turbine part into the method of Matsumoto to produce a part with the attached powder removed by etching .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto and Diaz as applied to claims 1, 4, 6-7, and 9-10 above, and further in view of Langworthy, ASM Handbook, Vol. 16: Machining. Chemical Milling. Pg. 579-586 (1989) hereinafter Langworthy.
	As to claim 11, Matsumoto discloses using an acidic liquid such as sulfuric acid (Matsumoto, paragraph [0050]), but does not disclose using one of the specific etchants claimed in claim 11. 
	Langworthy is the ASM Handbook relating to machining and chemical milling (Langworthy, title). Langworthy teaches that Chemical Milling is a method of processing structural metal parts by controlled chemical etching (Langworthy, pg. 579, left column, first paragraph). Langworthy teaches that unconventional methods of etching have been employed such as flowing etchant through tubes (Langworthy, pg. 580, right column, last paragraph). Langworthy teaches using different etchants depending on the material being treated including NaOH + additives with Aluminum, HCl with aluminum, and HNO3 with steels (Langworthy, pg. 584, table 1). 
	As Matsumoto etching using an acidic liquid and suggests sulfuric acid, if the construction material was changed, one of ordinary skill would look to the art to determine other acidic liquids to use as an etchant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute sodium hydroxide, hydrochloric acid, or nitric acid as the acidic liquid depending on the construction material used in additively manufacturing .

Claims 2, 12-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto and Diaz as applied to claims 1, 4, 6-7, and 9-10 above, and further in view of Engel et al. (US 2015/0197862) hereinafter Engel.
	As to claim 12, Matsumoto does not explicitly disclose where the powder particles are brought into contact with the etchant for a time of less than 1 minute to 20 minutes. 
	However, Matsumoto does disclose a process of corroding the powder remaining on the path forming surface of the fluid path (Matsumoto, paragraph [0050]). Matsumoto’s corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]). While Matsumoto does not disclose an exact contact time between the acid and the attached powder, the contact time must be sufficient to “corrode” the attached powder. Further, the limitation “less than 1 minute” encompasses contact in any amount of time greater than zero. 
	Engel relates to a build piece that is made from a plan by an additive manufacturing process where the piece includes a support structure (Engel, abstract). Engel teaches that the build piece is exposed to a chemical etchant such that the support structure is removed from the build piece (Engel, abstract). Engel also teaches and embodiment where the part contains a cavity and a port, at least a portion of the support structure is created in the cavity, and the chemical etchant reaches the portion of the support structure in the cavity by entering the cavity through the port (Engel, paragraph [0009]). Engel teaches using a predetermined exposure duration of minutes or seconds (Engel, paragraph [0032]).
less than 1 minute to 20 minutes, this meets the claim limitation as being a time greater than zero and less than 20 minutes. 

	As to claim 13, the combination of Matsumoto and Diaz discloses a method of additively manufacturing a device layerwise with a cavity and aperture and connecting the integrally connected aperture to a flushing device and feeding a liquid etchant into the cavity by means of the flushing device as shown in the rejection of claim 1 above. 
	However, Matsumoto does not explicitly disclose where the etchant selectively dissolves at least 2 and no more than 10% by weight of the porous structure formed by the powder particles connected only via their sinter necks and removing the etchant with the dissolved 2% to no more than 10% of the porous structure from the cavity such that the porous substructure is destroyed and a smaller substructure is formed therefrom.
	The object of the invention in Matsumoto is to provide a technique for suitably removing adhered powder form the fluid path obtained from a powder sintering lamination method (Matsumoto, paragraph [0008]). Matsumoto is merely silent concerning the amount of powder removed.
measuring the amount of stock removal so the volume of polishing chemistry required to finish the cavity can be easily calculated (Diaz, paragraphs [0091-0100]). 
	Thus Diaz teaches reaching a desired internal finish on the part by measuring the amount of stock removal. It naturally flows from this teaching that it is possible to remove any amount of partially melted powder desired and a person of ordinary skill could use the method disclosed in Diaz to remove the partially melted powder without damaging the internal cavities of the part. 
	As Matsumoto and Diaz are concerned with removing powder from the internal cavities of additively manufactured parts, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of measuring the stock removal from the internal cavity of the part as taught by Diaz to the method of removing partially sintered powder as taught by Matsumoto thereby combining prior art elements according to known methods to yield predictable results as Matsumoto is already concerned with removing the partially sintered powder and the method disclosed in Diaz would allow a person of ordinary skill in the art to quantify and remove the amount of powder desired (see MPEP 2141(III)). 

The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
	Thus, there is a prima facie case that the currently claimed range of 2 to 10% would be obvious in light of the method in the combination of Matsumoto, Diaz, and Engel as they disclose the claimed amount of exposure time to the etchant, therefore the method thereby disclosed would be expected to be removing the same amount of material from the cavity as the references disclose the substantially same time and same etchant as well as the substantially same method of making and etching the additively manufactured part.
	Further, while applicant’s specification notes that the percentages are sufficient such that the porous structure disintegrates into substructures (paragraph [0024] of PG Pub) and Figures 4-6 show the effects of different etchants and concentrations, the specification provides no teaching of unexpected results that demonstrates that this range of porous material removed is critical and produces a unique result.  

	As to claim 2, as noted in the rejection of claim 1 above, Diaz discloses an additively manufactured integral connector and it would be obvious for the reasons stated in the rejection of claim 1 above to combine with the method in Matsumoto to have an integral connector that is linked to the aperture for the detachable connection to a line of the flushing device.

	As to claim 16, Diaz discloses that after the desired finish is achieved, the connector is removed (Diaz, claim 42).

As to claims 17 and 19, while Matsumoto discloses conveying an etchant through a cavity, Matsumoto does not explicitly disclose where the flushing device comprises a pump, nor where the etchant is conveyed through the flushing device in a circuit. 
However, Matsumoto does disclose that its corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]). So something must be providing the energy to cause the acidic liquid to “flow.”
	Diaz teaches connecting an additively manufactured part to a circuit that contains a chemical polishing solution (Diaz, Fig 5). Diaz discloses that the polishing chemistry solution may be pumped from a chemical polishing solution bath through the inlet tubing using a pump (Diaz, paragraph [0076]; see also Diaz, Fig 5 where the pump is 36).
	As Matsumoto discloses an acid flowing through an internal cavity but does not disclose how this flow is accomplished, one of ordinary skill would naturally turn to the art to determine methods for application of the etchant. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump and a circuit for recirculating the polishing liquid as taught by Diaz to the method of moving etchant through the internal cavity in Matsumoto thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141 III.
 
As to claim 20, Matsumoto discloses that its corrosion treatment may be performed by flowing an acidic liquid such as sulfuric acid into the fluid path (Matsumoto, paragraph [0050]; if flowing, it must be entering the cavity through one aperture and exiting from the other aperture). 
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto, Diaz, and Engel as applied to claims 2, 12-13, 16-17, and 19-20 above, and further in view of Morris.

	As to claim 18, Matsumoto discloses the method of claim 13, but does not disclose where the dissolved powder particles are collected in a filter of the flushing device.
	Morris teaches using a separator and a filter on the electrolyte solution recirculation line (Morris, paragraph [0049]; see also Morris Fig. 7). Morris teaches that this insures that particulate matter removed from the component is removed from the electrolyte solution as it is recirculated through the system (Morris, paragraph [0049]; see also Morris Fig. 7). 
	As Matsumoto is silent on removing particles from the acid solution and Morris teaches the removing particulate matter, it would have been obvious to one of ordinary skill in the art at the time of filing to add a filter to the flushing device in Matsumoto to remove particulate matter from the acidic solution, thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141 III.


Response to Arguments
Applicant's arguments filed August 19, 2020 have been fully considered but they are not persuasive. 

However, the term corrosion means the deterioration of a metal by chemical reaction with its environment. Therefore, Matsumoto is disclosing that the powder and the connection between the powder particles (or porous structure) is being destroyed by the exposure to acid. Further, the active method steps in claim 1 merely involves exposing the cavity containing the partially sintered powder (or porous structure) to an etchant. Matsumoto discloses that method step therefore it would be expected to produce the same result as applicant claims in their method. 
Also the notation of the subsequent polishing process disclosed by Matsumoto does not distinguish the current invention from the art. The method disclosed in claim 1 is an open claim (using the transitional phrase “comprising”) therefore it is open to other unclaimed steps. Applicant itself notes that after applying the etchant, the cavity is flushed with water (Applicant’s specification, pg. 9, lines 12-13). Thus the process disclosed in Matsumoto and the process disclosed in the current application appear to be extremely similar. An acid etchant is applied to weaken and remove a small amount of material from the cavity of the additively manufactured part and after the etching process, the cavity is flushed with another material to finish the powder removal.  Thus the argument that these processes are distinct and Matsumoto is not disclosing some amount of destruction of the porous structures is not persuasive. If the acid treatment in Matsumoto was not destroying the links and thereby some of the powder, there would be no point to carrying out the acid treatment and Matsumoto would merely teach application of a polishing fluid. 

Applicant argues that Diaz does not teach forming an integral connector (Applicant’s remarks, pg. 9). 
However, as noted in the rejection above, Diaz teaches that temporary ports may be manufactured as part of the AM process and may be removed once processing of the internal cavity is completed (Diaz, paragraph [0047]). While Diaz teaches other ways of attaching an AM produced connector to a part, they are all disclosed in the alternative to the primary situation where the connector (temporary port) is manufactured as part of the AM process. 
Even if this was not explicitly disclosed by Diaz, as the ability to AM parts of nearly any shape is known in the art, it would have been obvious to one of ordinary skill in the art to create an integral connector as this would have merely been combining art according to known method to achieve predictable results.

As to claim 3, while neither Matsumoto nor Diaz explicitly discloses machining to remove the integral connector, Diaz already teaches removing the connector after etching and Davis cures the deficiency concerning machining.

As to claims 5, 8, and 14-15, Applicant notes that Morris relates to a system of electro-chemical micro-machining used to reduce roughness of internal surfaces of an AM produced component (Applicant’s remarks, pg. 10). However, as Morris and Matsumoto and Diaz all use fluids to remove metal material from the internal cavities of parts, it would be obvious to one of ordinary skill in the art to use a filter as taught in Morris to filter out the metal particulates in the same way in the combination of Matsumoto and Diaz.

As to claim 11, as the alleged deficiencies of claim 1 have been addressed above, claim 11 also remains rejected.

As to claim 12, Applicant merely argues that Engel does not cure the deficiencies of claim 1 (Applicant’s remarks, pg. 11). As the alleged deficiencies of claim 1 have been addressed above, claim 12 also remains rejected.

As to claim 13, with respect to the rejection over Cote (Applicant’s remarks, pg. 11), applicant’s arguments have been persuasive. Cote is not analogous art as it does not apply to an etching process and therefore the rejection is withdrawn. However, a new rejection is made above over Matsumoto, Diaz and Morris.

As to claims 2, 16-17 and 19-20 as their patentability has not been argued independently from claim 13, the rejections are maintained for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733